     Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 1 of 14. PageID #: 5586



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO

ENVIRONMENTAL LAW AND POLICY                                  )
CENTER, et al.,                                               )
    Plaintiffs,                                               )
                                                              )       No. 3:19-cv-295
v.                                                            )
                                                              )       Hon. James G. Carr
UNITED STATES ENVIRONMENTAL                                   )
PROTECTION AGENCY, et al.,                                    )
      Defendants.                                             )
_______________________________________                       )

                      ANSWER TO AMENDED COMPLAINT OF
                    BOARD OF LUCAS COUNTY COMMISSIONERS

        Pursuant to Federal Rule of Civil Procedure 8, Defendants United States

Environmental Protection Agency, Andrew Wheeler in his official capacity as

Administrator of the United States Environmental Protection Agency, and Cathy

Stepp in her official capacity as Regional Administrator of the United States

Environmental Protection Agency, Region 5 (collectively, “Defendants”) answer the

Amended Complaint of Plaintiff Board of Lucas County Commissioners, Doc. 49,1 as

follows:

1. The allegations in Paragraph 1 characterize Plaintiff’s Amended Complaint,

which speaks for itself and is the best evidence of its contents.




1 Paragraphs 1 through 73 of Plaintiff’s Amended Complaint are identical to Paragraphs 1 through 73 of Plaintiff’s
Complaint. See Bd. of Lucas County Comm’rs v. EPA, No. 3:19-cv-00873-JGC, Doc 1. With the exception of
substituting “Amended Complaint” for “Complaint” where appropriate, Defendants Answer to Amended Complaint
paragraphs 1 through 73 is identical to Defendants’ Answer to the Complaint, Doc. 38, paragraphs 1 through 73.
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 2 of 14. PageID #: 5587



2. The allegations in Paragraph 2 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 2 contains allegations to

which a response is required, they are denied.


3. Defendants deny the allegations in Paragraph 3.


4. The allegations in Paragraph 4 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 4 contains allegations to

which a response is required, they are denied.


5. The allegations in Paragraph 5 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 5 contains allegations to

which a response is required, they are denied.


6. Defendants deny the allegations in Paragraph 6.


7. The allegations in the first sentence in Paragraph 7 constitute conclusions of

law, to which no response is required, but to the extent that the first sentence in

Paragraph 7 contains allegations to which a response is required, they are

admitted. The allegations in the second sentence in Paragraph 7 constitute

conclusions of law, to which no response is required, but to the extent that the

second sentence in Paragraph 7 contains allegations to which a response is

required, they are denied.
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 3 of 14. PageID #: 5588



8. The allegations in Paragraph 8 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 8 contains allegations to

which a response is required, they are denied.


9. The allegations in Paragraph 9 characterize Plaintiff’s Amended Complaint,

which speaks for itself and is the best evidence of its contents.


10. Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 10.


11. Defendants admit the allegations in Paragraph 11.


12. Defendants admit the allegations in the first sentence in Paragraph 12. The

allegations in the second sentence in Paragraph 12 characterize Plaintiff’s Amended

Complaint, which speaks for itself and is the best evidence of its contents.


13. Defendants admit the allegations in the first sentence in Paragraph 13. The

allegations in the second sentence in Paragraph 13 characterize Plaintiff’s Amended

Complaint, which speaks for itself and is the best evidence of its contents.

Defendants lack knowledge or information sufficient to form a belief about the truth

of the allegations in the third sentence in Paragraph 13, which are vague and

ambiguous.


14. The allegations in Paragraph 14 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 14 contains allegations to

which a response is required, Defendants contest the Court’s subject matter
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 4 of 14. PageID #: 5589



jurisdiction but cannot confer jurisdiction upon the Court by admission or denial of

the allegations.


15. The allegations in Paragraph 15 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 15 contains allegations to

which a response is required, Defendants admit that the Northern District of Ohio,

Western Division, is a proper venue for this matter.


16. The allegations in Paragraph 16 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 16 contains allegations to

which a response is required, Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 16.


17. The allegations in Paragraph 17 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 17 contains allegations to

which a response is required, Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 17.


18. The allegations in Paragraph 18 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 18 contains allegations to

which a response is required, Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 18.


19. Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 19.
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 5 of 14. PageID #: 5590



20. The allegations in Paragraph 20 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 20 contains allegations to

which a response is required, they are denied.


21. The allegations in Paragraph 21 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 21 contains allegations to

which a response is required, they are denied.


22. The allegations in Paragraph 22 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 22 contains allegations to

which a response is required, Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegations in Paragraph 22.


23. Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 23, which are vague and ambiguous.


24. Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 24, which are vague and ambiguous.


25. Defendants admit the allegations in Paragraph 25.


26. Defendants admit the allegations in Paragraph 26.


27. Defendants admit the allegations in Paragraph 27.


28. Defendants admit the allegations in Paragraph 28.


29. Defendants admit the allegations in Paragraph 29.
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 6 of 14. PageID #: 5591



30. Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 30, which are vague and ambiguous.


31. Defendants lack knowledge or information sufficient to form a belief about the

truth of the allegations in Paragraph 31, which are vague and ambiguous.


32. The allegations in Paragraph 32 characterize the Clean Water Act, which speaks

for itself and is the best evidence of its contents.


33. The allegations in Paragraph 33 characterize the Clean Water Act, which speaks

for itself and is the best evidence of its contents.


34. The allegations in Paragraph 34 characterize the Clean Water Act, which speaks

for itself and is the best evidence of its contents.


35. The allegations in Paragraph 35 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 35 contains allegations to

which a response is required, they are admitted.


36. The allegations in Paragraph 36 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 36 contains allegations to

which a response is required, they are denied.


37. The allegations in Paragraph 37 characterize the Clean Water Act and its

accompanying regulations, which speak for themselves and are the best evidence of

their contents.
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 7 of 14. PageID #: 5592



38. The allegations in Paragraph 38 characterize a provision of the Code of Federal

Regulations, which speaks for itself and is the best evidence of its contents.


39. The allegations in Paragraph 39 characterize provisions of the Code of Federal

Regulations, which speak for themselves and are the best evidence of their contents.


40. The allegations in Paragraph 40 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 40 contains allegations to

which a response is required, they are admitted.


41. The allegations in Paragraph 41 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 41 contains allegations to

which a response is required, they are admitted.


42. The allegations in Paragraph 42 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 42 contains allegations to

which a response is required, they are admitted.


43. The allegations in Paragraph 43 characterize provisions of the Code of Federal

Regulations, which speak for themselves and are the best evidence of their contents.


44. The allegations in Paragraph 44 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 44 contains allegations to

which a response is required, they are admitted.
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 8 of 14. PageID #: 5593



45. The allegations in Paragraph 45 characterize provisions of the Ohio

Administrative Code, which speak for themselves and are the best evidence of their

contents.


46. The allegations in Paragraph 46 characterize provisions of the Ohio

Administrative Code, which speak for themselves and are the best evidence of their

contents.


47. The allegations in Paragraph 47 characterize provisions of the Ohio

Administrative Code, which speak for themselves and are the best evidence of their

contents.


48. The allegations in Paragraph 48 characterize provisions of the Ohio

Administrative Code, which speak for themselves and are the best evidence of their

contents.


49. The allegations in Paragraph 49 characterize provisions of the Ohio

Administrative Code, which speak for themselves and are the best evidence of their

contents.


50. The allegations in Paragraph 50 characterize provisions of the Ohio

Administrative Code, which speak for themselves and are the best evidence of their

contents.


51. The allegations in Paragraph 51 characterize a document, the 2014 Ohio EPA

Report, which speaks for itself and is the best evidence of its contents.
    Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 9 of 14. PageID #: 5594



52. The allegations in Paragraph 52 characterize a document, the 2014 Ohio EPA

Report, which speaks for itself and is the best evidence of its contents.


53. The allegations in Paragraph 53 characterize a document, EPA’s decision on the

2014 Ohio EPA Report, which speaks for itself and is the best evidence of its

contents.


54. The allegations in Paragraph 54 characterize a document, EPA’s decision on the

2014 Ohio EPA Report, which speaks for itself and is the best evidence of its

contents.


55. The allegations in Paragraph 55 characterize a document, the 2016 Report,

which speaks for itself and is the best evidence of its contents.


56. The allegations in Paragraph 56 characterize a document, the 2016 Report,

which speaks for itself and is the best evidence of its contents.


57. The allegations in Paragraph 57 characterize a document, the 2016 Report,

which speaks for itself and is the best evidence of its contents.


58. The allegations in Paragraph 58 characterize a document, the 2016 Report,

which speaks for itself and is the best evidence of its contents.


59. The allegations in Paragraph 59 characterize a document, EPA’s decision on the

2016 Report, which speaks for itself and is the best evidence of its contents.
   Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 10 of 14. PageID #: 5595



60. The allegations in Paragraph 60 characterize a document, EPA’s withdrawal of

its decision on the 2016 Report, which speaks for itself and is the best evidence of

its contents.


61. The allegations in Paragraph 61 characterize a document, EPA’s withdrawal of

its decision on the 2016 Report, which speaks for itself and is the best evidence of

its contents.


62. The allegations in Paragraph 62 characterize a document, Ohio EPA’s amended

2016 Report, which speaks for itself and is the best evidence of its contents.


63. The allegations in Paragraph 63 characterize a document, the Ohio EPA 2018

Integrated Report, which speaks for itself and is the best evidence of its contents.


64. The allegations in Paragraph 64 characterize a document, the Ohio EPA 2018

Integrated Report, which speaks for itself and is the best evidence of its contents.


65. The allegations in Paragraph 65 characterize a document, the Ohio EPA 2018

Integrated Report, which speaks for itself and is the best evidence of its contents.


66. The allegations in Paragraph 66 characterize a document, the Ohio EPA 2018

Integrated Report, which speaks for itself and is the best evidence of its contents.


67. The allegations in Paragraph 67 characterize a document, the Ohio EPA 2018

Integrated Report, which speaks for itself and is the best evidence of its contents.


68. Defendants deny the allegations in Paragraph 68.
   Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 11 of 14. PageID #: 5596



69. The allegations in Paragraph 69 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 69 contains allegations to

which a response is required, they are denied.


70. The allegations in Paragraph 70 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 70 contains allegations to

which a response is required, they are denied.


71. The allegations in the first sentence in Paragraph 71 constitute conclusions of

law, to which no response is required, but to the extent that the first sentence in

Paragraph 71 contains allegations to which a response is required, they are denied.

The allegations in the second sentence in Paragraph 71 characterize a document,

EPA’s decision on the Ohio EPA 2018 Integrated Report, which speaks for itself and

is the best evidence of its contents.


72. The allegations in Paragraph 72 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 72 contains allegations to

which a response is required, they are denied.


73. The allegations in Paragraph 73 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 73 contains allegations to

which a response is required, they are denied.


74. Defendants re-allege and incorporate by reference all of the responses set forth

in Paragraphs 1 through 73, above.
   Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 12 of 14. PageID #: 5597



75. The allegations in Paragraph 75 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 75 contains allegations to

which a response is required, they are denied.


76. The allegations in Paragraph 76 characterize a provision of the Clean Water Act

and a provision of the Code of Federal Regulations, which speak for themselves and

are the best evidence of their contents.


77. The allegations in Paragraph 77 characterize a provision of the Clean Water Act

and a provision of the Code of Federal Regulations, which speak for themselves and

are the best evidence of their contents.


78. The allegations in Paragraph 78 characterize a provision of the Clean Water Act

and a provision of the Code of Federal Regulations, which speak for themselves and

are the best evidence of their contents.


79. The allegations in Paragraph 79 characterize a provision of the Clean Water Act

and a provision of the Code of Federal Regulations, which speak for themselves and

are the best evidence of their contents.


80. The allegations in Paragraph 80 characterize a provision of the Code of Federal

Regulations, which speaks for itself and is the best evidence of its contents.


81. The allegations in Paragraph 81 characterize a document, the 2018 Integrated

Report, which speaks for itself and is the best evidence of its contents.
   Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 13 of 14. PageID #: 5598



82. The allegations in Paragraph 82 characterize a document, the 2018 Integrated

Report Approval, which speaks for itself and is the best evidence of its contents.


83. The allegations in Paragraph 83 characterize Plaintiffs’ Amended Complaint,

which speaks for itself and is the best evidence of its contents.


84. Defendants re-allege and incorporate by reference all of the responses set forth

in Paragraphs 1 through 83, above.


85. The allegations in Paragraph 85 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 85 contains allegations to

which a response is required, they are denied.


86. The allegations in Paragraph 86 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 86 contains allegations to

which a response is required, they are denied.


87. The allegations in Paragraph 87 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 87 contains allegations to

which a response is required, they are denied.


88. The allegations in Paragraph 88 constitute conclusions of law, to which no

response is required, but to the extent that Paragraph 88 contains allegations to

which a response is required, they are denied.


      The un-numbered paragraphs following Paragraph 88 constitute Plaintiff’s

prayer for relief, to which no response is required, but to the extent that Plaintiff’s
   Case: 3:19-cv-00295-JGC Doc #: 53 Filed: 05/14/20 14 of 14. PageID #: 5599



prayer for relief contains allegations to which a response is required, Defendants

deny that Plaintiff is entitled to any relief.


       To the extent any allegation in the Amended Complaint has not been

admitted or specifically responded to, Defendants deny such allegation.


                                      DEFENSES


       Plaintiff fails to state a claim upon which relief can be granted.

       Respectfully submitted this 14th day of May 2020.


                                          /s/ Daniel R. Dertke
                                          DANIEL R. DERTKE,
                                          Daniel.Dertke@usdoj.gov
                                          United States Department of Justice
                                          Environment & Natural Resources Division
                                          Environmental Defense Section
                                          P.O. Box 7611
                                          Washington, D.C. 20044
                                          Tel: (202) 514-0994
                                          daniel.dertke@usdoj.gov

                                          JUSTIN E. HERDMAN
                                          United States Attorney

                                          JODY L. KING (0094125)
                                          Assistant United States Attorney
                                          Office of the U.S. Attorney
                                          Northern District of Ohio
                                          Four Seagate, Suite 308
                                          Toledo, OH 43604-2624
                                          Tel: (419) 259-6376
                                          Fax: (419) 259-6360
                                          Jody.King@usdoj.gov

                                          Attorneys for Defendants
